DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Replacement Drawing Sheets received on 8/30/2022 are acknowledged. The drawings are now accepted. 
Specification
The amended abstract received on 8/30/2022 is acknowledged and accepted. 
Claim Objections
The amended claims received on 8/30/2022 are acknowledged and overcome the objections of the previous Office Action. 
Claim Rejections - 35 USC § 112
The claim amendments of claims 4 and 11 received on 8/30/2022 are acknowledged and overcome the 35 USC 112(b) rejections of the previous Office Action. 
- In regards to claim 7, examiner agrees with applicant and withdraws the rejection of claim 7 under 35 USC 112(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter (US 6,247,932 B1) in view of Kumar (WO000022496).
Regarding claim 1, Sutter teaches a receptacle for a dental implant (41, Figure 1) including an implant extension (11), said receptacle comprising: 
- a cover (61, Figure 1) which is formed along a longitudinal axis (13, see Figure 3), the cover (61) including a first end section (see annotated Figure below) which is open to an outside (when the apparatus is not capped, the first end section has a hollow indented space that makes it open to the outside compared to the second end section which is solid) in a direction of the longitudinal axis (see annotated Figure below) and a second end section which is closed to the outside (see annotated Figure below), wherein the cover (61) surrounds an interior space (highlighted in Fig. 1 below) which is open to the first end section (see annotated Figure below) and in which a holder (see annotated Fig. 2 below) is arranged along the longitudinal axis (see annotated Figure below), the holder including a channel (71, see annotated Figure 2 below) which is open to the outside along the longitudinal axis (see annotated Figure below), the channel being formed to partially receive and to hold the implant extension (11) during transport (see Figure 2); and 
- a bottom receptacle (42) formed tubularly along the longitudinal axis (see annotated Figure below), the bottom receptacle (42) including outer third end section (46, Fig. 1) and an opposing fourth end section (41, Figure 1), the third end section being sealed tightly to the outside (solid end), the fourth end section of the bottom receptacle and the first end section of the cover being interconnectable and manually detachable to form a substantially gas and liquid tight space therebetween (via 43; Col. 3 lines 1-13; see Figures 1-3); 

    PNG
    media_image1.png
    524
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    484
    553
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    732
    596
    media_image3.png
    Greyscale

Sutter teaches an elastic radially stretchable clamping element (67) for tightly catching the implant (Col. 3 lines 45-55) but does not teach the receptacle includes:
- at least three spring arms are formed and arranged in the interior space surrounded by the cover towards the longitudinal axis in such a way that the at least three spring arms are each connected to the cover at an outer first end along an annular region around the longitudinal axis and are equally spaced and resilient radially towards the longitudinal axis with a respective opposing second end, each respective opposing second end towards the longitudinal axis includes a nub formed to engage a groove formed annularly on the implant extension when the implant extension is in a final position; and 
the at least three spring arms are designed geometrically and so flexible that each nub is configured to: be pushed away from the longitudinal axis during insertion of the implant extension, and in the final position, push into the groove with a clamping force perpendicular to the longitudinal axis.  
Kumar teaches a receptacle in the same field of endeavor of container for holding, securing and maintaining sterility of an implant fixture (abstract). Kumar teaches the receptacle (10) comprises a cover (20) and a tubular bottom receptacle (12) that engage together to hold and enclose an implant fixture (20+18, which include head 50). The cover (16) includes a holder (34) and at least 3 spring arms (40) connected to the cover at one end along an annular region around a longitudinal axis (see annotated Figure 2 of Kumar below) and are equally spaced (see Figure annotated figure 2 below) and resilient radially towards the longitudinal axis with a respective opposing second end (see annotated Fig. 2 below and refer to Figure 7B and Page 7 lines 13-24). Kumar teaches that each respective opposing second end, towards the longitudinal axis, each includes a nub (46, Figure 4) formed to engage a groove (see annotated Figure 5 below) formed annularly on the implant extension (50) when the implant extension (50) is in a final position (page 9 line 34 – page 10 line 6 ; The protruding edges 46 are configured to receive the screw (50)); and the spring arms (40) are designed geometrically and so flexible (page 7 lines 15-17) that each nub is configured to be pushed away from the longitudinal axis during insertion of the implant extension and, in the final position, push into the groove with a clamping force perpendicular to the longitudinal axis (page 10 lines 1-6; the protruding edges (46) extend with the arms for the screw to be inserted and a compressive force to grip it in place and create an interference fit).  

    PNG
    media_image4.png
    402
    706
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    203
    419
    media_image5.png
    Greyscale

It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Sutter to have the flexible clamping element (67) include at least three spring arms, and have them configured to be resilient and flexible and include a channel to receive and engage with the implant head in similar mechanical manner to Kumar because the flexible spring arms in combination with the nubs and groove engagement, would provide the receptacle a more secure connection with the implant due to the perpendicular clamping force that occurs from the resiliency of the arms and the mechanical engagement between the nubs and the grooves.  


Regarding claim 2, Sutter in view of Kumar teaches the receptacle according to claim 1 (see rejection above). Sutter teaches wherein the holder is connected to the cover in a rotationally fixed manner around the longitudinal axis (the holder is directly part of the cover, the two being a uniform part), the channel (71) includes along the longitudinal axis at least in sections an anti-rotation section or splined hub section (72, Figure 3) which is designed to form a rotationally fixed connection with an implant anti-rotation section or splined shaft section of the implant extension in the final position (Col. 3 line 62 – Col. 4 line 2).  

Regarding claim 6, Sutter in view of Kumar teaches the receptacle according to claim 1 (see rejection above). Kumar teaches wherein: the at least three spring arms (40) are formed in one piece (page 7 line 24, “the fingers (40) are integrally molded with the carrier”, indicating that they are a single unit) as a clip element (page 9 lines 33-34 and page 10 lines 1-6; according to Dictionary.com, a clip is a device that grips and holds tightly; Kumar teaches that the arms (40) and configured to provide a gripping and holding mechanism) which is formed around the longitudinal axis (see Kumar Figure 1), and 
the clip element can be connected to the cover in the direction of the longitudinal axis (see Figure 5) and is then connected to each other in a tension-resistant manner (“the fingers (40) are integrally molded with the carrier”, indicating that the two parts are coupled to each other as one unit, which implies the absence of any tensile forces between the structures).  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Sutter to have the flexible clamping element (67) include at least three spring arms, and have them configured to be resilient and flexible and include a channel to receive and engage with the implant head in similar mechanical manner to Kumar because the flexible spring arms in combination with the nubs and groove engagement, would provide the receptacle a more secure connection with the implant due to the perpendicular clamping force that occurs from the resiliency of the arms and the mechanical engagement between the nubs and the grooves.  
Regarding claim 8, Sutter in view of Kumar teaches the receptacle according to claim 6 (see rejection above). Kumar further teaches wherein the clip element (40, gripping fingers) is formed from a more flexible material or with a more flexible geometry than the holder (page 9 lines 5-6 “the carrier fingers 30 and/or 40 may be fabricated from a material different than the rest of the carrier” and page 7 lines 16-18; “preferably, the fingers 40 are flexible”).  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Sutter to have the flexible clamping element (67) include at least three spring arms, and have them configured to be resilient and flexible and include a channel to receive and engage with the implant head in similar mechanical manner to Kumar because the flexible spring arms in combination with the nubs and groove engagement, would provide the receptacle a more secure connection with the implant due to the perpendicular clamping force that occurs from the resiliency of the arms and the mechanical engagement between the nubs and the grooves.  

Regarding claim 9, Sutter in view of Kumar teaches the receptacle according to claim 1 (see rejection above). Sutter teaches wherein the second end section includes a non-circular grip surface (63, the surface has cutouts and beveled radial surface as shown in figure 3) on the outside, so that the cover can be manually held and rotated in a non-slip manner in order to release the cover from the bottom receptacle (Col. 4 lines 2-10; the second end has roughening and ridges (76)). The roughened surface of the second end create a textured surface which would prevent slipping during handling.  

Regarding claim 10, Sutter in view of Kumar teaches the receptacle according to claim 1 (see rejection above). Kumar further teaches wherein the channel in the holder for holding the implant extension is designed to be stable and withstands bending in the final position, which occurs when the implant breaks away from the implant extension by a bending breakoff (page 10 lines 10-15; the channel includes a cavity (where the spring arms are located) with a stabilizing element 44 to serve against unwanted bending during handling, which indicates that one bending moment will be resisted to keep the implant extension (50) in place and further when the implant (20) is unscrewed from the implant extension). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Sutter to have the flexible clamping element (67) include at least three spring arms, and have them configured to be resilient and flexible and include a channel to receive and engage with the implant head in similar mechanical manner to Kumar because the flexible spring arms in combination with the nubs and groove engagement, would provide the receptacle a more secure connection with the implant due to the perpendicular clamping force that occurs from the resiliency of the arms and the mechanical engagement between the nubs and the grooves. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sutter (US 6,247,932 B1) in view of Kumar (WO000022496), and further in view of Ebi et al. (US 2004/0180308).
Regarding claim 3, Sutter in view of Kumar teaches the receptacle according to claim 2 (see rejection above), but is silent to wherein: the anti-rotation section or splined hub section of the holder has greater torsional stability to hold the implant anti-rotation section or splined hub section of the implant extension than is necessary to break off the implant away from the implant extension by rotational movement around the longitudinal axis; and/or 
the torsional stability between the anti-rotation section or splined hub section of the holder and the implant anti-rotation section or splined shaft section of the implant extension is greater than 25 Ncm or greater than 20 Ncm.  
	Ebi et al. teaches an extension piece (2) in the same field of endeavor for attaching to a dental implant (Ebi, abstract) to aid the dental implant during taking impressions (Ebi, [0001]). Ebi teaches that the implant extension piece requires a torque of 35 Ncm to be fully secured to the implant (Ebi, [0039] lines 13-15). 
It would have been obvious for one having ordinary skill in the art before the effective filing date for Sutter in view of Kumar to choose a torsional stability value of 35 Ncm between the implant and implant extension, as taught by Ebi et al., because it would provide the established necessary torque to maintain the two parts together and ensure stability during loading/unloading the implant onto the device or during handling the device. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter (US 6,247,932 B1) in view of Kumar (WO000022496) and further in view of Kim (KR 100699071B1).  
Regarding claim 11, Sutter in view of Kumar teaches the receptacle according to claim 6 (see rejection above). Sutter teaches wherein: the cover (61) is formed in one piece with a cover wall (see annotated Figure 4 below) which is in direct connection with the clip element (the modified clip element is 67; see annotated Figure 4 below), the cover wall extends substantially parallel to the longitudinal axis  (13) in a connecting section to the clip element (see Figure 4). 
However, Sutter in view of Kumar does not teach the cover wall guides the clip element when mounted with the cover when inserted therein (the clip element is surrounded by the cover walls and its placement is dictated by the structure of the cover wall). 
Kim teaches a device in the same field of endeavor of carriers for holding dental implants (abstract). Kim teaches the device (20, Figure 2) includes a holder (30) that acts as a cover, and has walls (see annotated Figure below), that receive a clip element (60). Kim teaches the cover wall is in direct connection with a clip element (60) comprised of springs (63) which retain the implant fixture (see Figure2). The walls of the cover (30) guide the spring clip element (60) inside the cover (see Figure 2). Kim discloses the cover includes a locking groove (38, see Figure 2) that engages with jaw (68) of the clip element and ensures fastening of the implant fixture when inserted. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Sutter in view of Kumar to have the clip element as a separate element that engages with a wall of the cover, as taught by Kim, because it would provide control over the detachable nature of the clip element and provide a guide and predetermined position for the clip element to insert into, creating a secure and snug fit of the clip into the cover. It would also be obvious to include a groove/latch mechanism to enhance the fit and securement between the two parts. 
  Sutter in view of Kumar and Kim do not teach at least 50% of the cover wall is exposed on an opposing side to the clip element in the connecting section in order to be able to expand outwards without striking.  
However, it would have been obvious for one having ordinary skill in the art to have a portion of the cover wall be open in relative to the spring arms of the clip element, as it would allow it to perform it’s intended function and expand outwards without striking. It would have been an obvious configuration as to not restrict the spring arms and inhibit the function of the clip element since it sits in the cover and is surrounded by the cover wall. 

    PNG
    media_image6.png
    282
    406
    media_image6.png
    Greyscale

Regarding claim 12, Sutter in view of Kumar and Kim teaches the receptacle according to claim 11 (see rejection above). Kim teaches wherein the connecting section of the cover wall towards the clip element includes a latch or snap connection (38). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Sutter in view of Kumar to have the clip element as a separate element that engages with a wall of the cover, as taught by Kim, because it would provide control over the detachable nature of the clip element and provide a guide and predetermined position for the clip element to insert into, creating a secure and snug fit of the clip into the cover. It would also be obvious to include a groove/latch mechanism to enhance the fit and securement between the two parts. 

 Allowable Subject Matter
Claims 4-5, 7, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         
/HEIDI M EIDE/               Primary Examiner, Art Unit 3772  

11/28/2022